        Case 1:21-cr-10018-PBS Document 28-1 Filed 02/18/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
                                                      No. 1:21-cr-10018-PBS
       v.
                                                      ORDER DESIGNATING CLASSIFIED
GANG CHEN,                                            INFORMATION SECURITY OFFICER

       Defendant.


       The Court has been made aware that this case will involve classified information. Federal

law explicitly provides that federal courts must have security procedures for the handling of

classified information. See Classified Information Procedures Act, Pub. L. 96-456 § 9, 94 Stat.

2029 (1980). Pursuant to Paragraph 2 of the Revised Security Procedures Established Pursuant to

Pub L. 96-456, 94 Stat. 2025, by the Chief Justice of the United States for the Protection of

Classified Information, the Court HEREBY APPOINTS Harry J. Rucker III as the Classified

Information Security Officer in the above-captioned matter.

       The Court FURTHER APPOINTS Daniel O. Hartenstine, Matthew W. Mullery, Maura L.

Peterson, Carli V. Rodriguez-Feo, and Winfield S. Slade as Alternate Court Security Officers in

the above-captioned matter.

       IT IS SO ORDERED.

       Dated this _____ day of _____________________, 2021




                                                              __________________________
                                                              DONALD L. CABELL
                                                              United States Magistrate Judge
